Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

AGREEMENT entered into this 19TH day of October, 2001, by and between
DecisionLink, Inc., a Delaware corporation, with its principal place of business
at 1181 Grier Drive, Suite B, Las Vegas, Nevada 89119 (the "Company") and Peter
A. Gerard, with an address at 4317 Echo Glen, Dallas, Texas 75244 (the
"Executive").

 

WITNESSETH:

 

WHEREAS, the Company wishes to employ the Executive in the principal capacity of
President and Chief Executive Officer of DecisionLink, Inc. upon the terms and
conditions contained herein;

 

WHEREAS, the Executive is desirous of employment with the Company and is willing
to accept such employment for the inducements and upon the terms and conditions
contained herein;

 

                WHEREAS, in connection with Executive’s employment the Company
has bargained, for  and entered into on this date with the Executive, a
Confidentiality, Inventions and Non-Disparagement Agreement (the “NDA”);

 

WHEREAS, certain stockholders of the Company have contemporaneously entered into
a Voting Agreement of even date herewith (the “Voting Agreement”);

 

WHEREAS, the parties hereto have also executed a Registration Rights Agreement
of even date herewith (the “Registration Rights Agreement”); and

 

WHEREAS, the Company, Peter A. Gerard and The Ivy Group, LLC have executed a
Termination Agreement and Mutual Release of even date herewith (the “Termination
Agreement”).

 

NOW, THEREFORE, in consideration of the mutual premises and agreements contained
herein and in the NDA, the Voting Agreement, the Registration Rights Agreement
and the Termination Agreement and for such other good and valuable
consideration, the parties hereby agree as follows:

 

1.             Employment.  Effective as of the date hereof, the Company hereby
employs the Executive and the Executive hereby accepts employment as President
and Chief Executive Officer (collectively hereinafter referred to  as the
“CEO”), upon the terms and conditions set forth herein.

 

2.             Term.

 

                (a)           The term of this Agreement shall commence on the
date hereof and shall continue for an initial term of six (6) months (the
“Initial Term”); provided, however, that the Initial Term of this Agreement
shall be subject to an extension solely at the Executive’s option, on the same
terms and conditions as then in effect hereunder, for an additional six-month
period, if the Six-Month Milestones (as defined below) are substantially
achieved; and provided, further, that the Initial Term, as so extended, shall
also be subject to an extension for an additional l2 month period (or a total of
two years from the date hereof) upon the concurrence of both the Company and the
Executive, if the Twelve-Month Milestones (as defined below) are substantially
achieved.

 

                (b)           Determination as to whether the Six-Month
Milestones or Twelve-Month Milestones have been substantially achieved shall be
made in good faith by the Executive, on the one hand, and the Board of
Directors, on the other hand.  In order to determine the Six-Month Milestones
and Twelve-Month Milestones, representatives of the Board of Directors shall
meet with the Executive during the two-week period following the date of
execution of this Agreement.  Such Six-Month Milestones and Twelve-Month
Milestones shall be approved by the Company’s Board of Directors and set forth
in a schedule to be attached hereto as Schedule I, which, when attached, shall
form a part hereof for all purposes.  If Schedule I is not agreed to and
attached to this Agreement within four (4) weeks from the date hereof, the
Company shall pay to the Executive the aggregate amount of the Base Salary for
the most recent month as liquidated damages for his services hereunder and this
Agreement, the NDA, the Voting Agreement, the Termination Agreement and the
Registration Rights Agreement shall be of no further force and effect.


 

                (c)           At the expiration of the Term, the Company shall
have no further obligation to Executive, and the Executive shall have no further
obligation to the Company, except as may otherwise be set forth in the NDA or
the Registration Rights Agreement and except for any compensation set forth
herein which may then be owed hereunder and continuing obligations of the
Company pursuant to Section 9 hereof.

 

3.             Duties.

 

(a)           During the Term hereof, the Executive shall serve the Company as
its President and CEO and shall perform such duties and services consistent with
the position of President and CEO, as such position may exist under law, in
accordance with the Company’s organizational documents and as the Company's
Board of Directors may designate, from time to time, consistent with the terms
hereof, applicable law and the Company’s organizational documents.  The
Executive covenants and agrees to perform to the best of Executive’s abilities,
such duties and other reasonable executive duties and responsibilities assigned
to Executive by the Board of Directors in accordance with the foregoing.  Unless
prevented by death or disability, the Executive shall devote substantially all
of his business time (allowing for vacations and national holidays, as set forth
in Sections 5(a) and (g) hereof, and any illnesses) exclusively to the business
and affairs of the Company while working primarily from such locations as may be
required to perform Executive’s duties hereunder as determined by the Board of
Directors and shall use his best efforts, skill and abilities to promote its
interests.  Notwithstanding the foregoing, nothing contained herein shall
restrict Executive’s ability to perform the specific business activities as set
forth on Schedule II hereto.

 

(b)           It is hereby acknowledged and agreed that the Board of Directors
of the Company has elected the Executive to serve as President and CEO of the
Company, and the Company hereby agrees to use its best efforts consistent with
customary practice to assist the Executive in performing his services as
President and Chief Executive Officer of the Company during the Term and
otherwise complying with the terms and provisions hereof.

 

4.             Compensation.  In addition to the Stock Incentive Compensation
and Cash Incentive Compensation (as defined below), for the services rendered by
the Executive hereunder, the Company shall pay and the Executive shall accept
the following compensation:

 

(a)           During the Term hereof, the Executive shall receive a base salary
of  Twenty Five Thousand Dollars ($25,000) per month (the "Base Salary"), which
Base Salary shall be earned and shall be payable in advance at such intervals
not less frequently than bi-weekly. Notwithstanding the foregoing, the Executive
and the Company hereby agree that until one million ($1 million) of New Capital
(as defined below) is obtained by the Company, $10,000 per month of the Base
Salary shall be accrued and deferred; it being understood that all such accrued
and unpaid Base Salary shall be paid in full, contemporaneously with the
Company’s receipt of $1 million of New Capital.  Thereafter, commencing with the
next pay period, the Base Salary to be paid to the Executive shall be reduced to
$20,000 per month.

 

(b)           During the Term hereof, Executive shall, as part of his duties,
assist the Company in obtaining new capital (“New Capital”), which New Capital
shall be in the form of either debt or equity securities to be issued by the
Company, any subsidiary or subsidiaries thereof, so long as, if in the case of
any subsidiary issuance, $l million of accrued expenses (e.g., salaries,
payables and overhead) of the Company are assumed and paid by such subsidiary or
subsidiaries.  The Company agrees to take all action necessary to cooperate and
assist Executive in obtaining such New Capital consistent with customary
practice and industry standards and will, so long as such New Capital is
obtained, take all necessary actions and execute any requisite documentation to
authorize its issuance.


 

(c)           The Executive's salary shall be payable subject to such deductions
as are then required by law and such further deductions as may be agreed to by
the Executive, in accordance with the Company's prevailing salary payroll
practices.

 

5.             Benefits and Expenses.  During the Term hereof, the Executive
shall be entitled to the following benefits and expense reimbursement:

 

(a)           The Executive shall be entitled to up to two  (2) weeks of paid
vacation for the Initial Term, and four (4) weeks paid vacation during each
consecutive twelve (12) month period thereafter;

 

(b)           The Executive shall be entitled to participate in and/or receive
all benefits such as medical, disability, hospital and health insurance plans,
and profit sharing, pension plan, life insurance and other plans, if any, which
the Company may generally make available to its executives and employees.

 

(c)           The Executive shall also at all times during the Term hereof be
named as an additional insured under the Directors and Officers' insurance
policy, a copy of which has been provided to Executive, and the Company shall
take all actions necessary to maintain such insurance and otherwise maintain the
indemnification provisions contained in the Company’s organizational documents
as of the date hereof.

 

(d)           Executive shall be entitled to participate in any annual option
grant program generally made available to other executive officers of the
Company.

 

(e)           Executive shall be entitled cash advances and/or a corporate
credit card to be utilized in connection with any out-of-pocket expenses which
Executive may incur, directly or indirectly, in connection with the performance
of his duties on behalf of the Company.

 

(f)            Executive shall also be reimbursed for any other reasonable
expenses incurred by him, directly or indirectly, in connection with his
performance of services on behalf of the Company;

 

(g)           The Executive shall receive as paid days off all national holidays
that the Company, pursuant to established policy, recognizes and observes.

 

6.             Additional Compensation

 

(a)           Pursuant to the Voting Agreement, the principal stockholders of
the Company have agreed to vote (in accordance with a written consent in lieu of
a meeting) their shares in favor of, and use their best efforts to obtain the
requisite number of votes to increase the authorized capital of the Company (the
“Charter Amendment”).  The Company shall use its best efforts to insure that the
Charter Amendment is effective (the “Effective Date”) within forty (40) days of
the execution of this Agreement.  In the event the Securities and Exchange
Commission issues comments on any filings made by the Company in connection with
the Charter Amendment, the Company will use its best efforts to respond to such
comments as promptly as possible.


 

(b)           Subject to obtaining such Charter Amendment, in addition to
receiving the Base Salary provided for in Section 4, Executive shall receive the
following additional compensation, as long as he is employed by the Company (the
“Stock Additional Compensation”):

 

i)              Immediately following the adoption of the Charter Amendment, the
Executive shall be issued a five-year, non-qualified stock option (the “Stock
Option”) outside of any plan, entitling the Executive to acquire shares of the
Company’s Common Stock, $.0001 par value (the “Common Stock”), in accordance
with the following: (A) two percent (2%) of the then fully diluted issued and
outstanding shares of Common Stock with an exercise price equal to weighted
average market price per share on the trading day immediately prior to the date
of this Agreement; (B) if the Company raises $500,000 in New Capital from any
sources prior to or on November 1, 2001, an additional one million shares of
Common Stock, with an exercise price equal to the then weighted average market
price per share on the trading date immediately prior to the date such New
Capital is received by the Company; (C) if the Company raises a total of $l.0
million (including the $500,000 in (B) above) in New Capital prior to or on
December 1, 2001, one million shares of Common Stock (or an aggregate of two
million shares), with an exercise price equal to the then weighted average
market price per share on the trading date immediately prior to the date when
such New Capital is received by the Company; and (D) if the Company’s
bondholders’ interest payment of approximately $137,000 is satisfied, one way or
another, prior to or on the due date of December 1, 2001, an additional one
million shares of Common Stock with an exercise price equal to the weighted
average market price on the trading date immediately prior to the date such
interest payment is satisfied in full.  The Stock Option shall not contain any
other vesting requirements shall, entitle the Executive to have cashless
exercises, shall be assignable by the Executive without the consent of the
Company and shall become immediately earned, vested and exercisable upon a
Change of Control (as defined below).

 

ii)             Additional shares of Common Stock shall be issued on each of the
Measurement Dates (as defined below) to the Executive (or rights to acquire
shares having the same aggregate Market Value (as defined below), at the
Executive’s option), which shares shall have an aggregate Market Value for all
shares to be issued equal to the amount obtained by multiplying the applicable
percentage as set forth below by the increase in the Average Market
Capitalization (as defined below).

 

As used herein, Average Market Capitalization shall mean a dollar amount
obtained by multiplying 154 million by the Market Value per share and adding to
such number the aggregate amount of $7.4 million; it being understood that the
154 million represents the number of outstanding shares of Common Stock of the
Company, which in connection with such calculation shall at all times remain as
a constant regardless of the actual number of shares issued and outstanding,
except that stock issuances in connection with exercises of the Stock Option
shall be included, as well as any stock issued upon conversion of outstanding
debt (in which event the $7.4 million shall also be reduced by the amount of
such debt that is converted).

 

Market Value as used herein shall mean the weighted average market price per
share on the relevant Measurement Date.

 

The applicable percentages shall be 3% of the increase from the Average Market
Capitalization on the date hereof up to $35 million and 2% of any subsequent
increase of Average Market Capitalization above $35 million.

 

The Measurement Dates (herein so called) for the purpose of receiving these
additional shares of Common Stock are six months, 12 months, 18 months and 24
months after the date hereof.

 

Notwithstanding anything herein to the contrary, the number of shares to be
issued in accordance with the foregoing shall be rounded to the nearest whole
number and reduced by the then current Market Value of any shares previously
issued to Executive solely pursuant to the provisions of this (ii).

 

(c)           Without limiting the foregoing, Executive shall also be entitled
to receive incentive compensation (the “Cash Incentive Compensation”) in the
event that during the Term, the Company raises any New Capital.  Such Cash
Incentive Compensation shall be equal to a maximum of 3% of the gross cash
proceeds received by the Company, directly or indirectly, if the commission paid
by the Company for such New Capital is 7% or lower.  If the commission paid by
the Company is between 7% and 10% then the amount to be so paid would be the
percentage difference between 10% and the actual commission rate.  By way of
example, if a commission of 8% is paid to an outside broker or other then 2%
would be paid to the Executive.  If an investment in the form of New Capital is
made by any parties or investors into any subsidiary of the Company or joint
venture or similar entity into which the Company transfers assets or rights,
then 1.5% of the cash or other current assets invested by a new party would be
paid to the Executive.


 

7.             Disability and Death.

 

(a)           Disability.  If, during the term of this Agreement, the Executive
becomes disabled (as defined herein), then the Company may, upon 30 days'
written notice to the Executive, terminate this Agreement. Upon loss of medical
coverage under the Company’s medical plan on account of disability, the
Executive may elect  continuation of coverage in the Company’s medical plan for
himself and his eligible dependents pursuant to Public Law 99-272 (COBRA)
(“Continuation of Coverage”).  If the Executive and/or his eligible dependents
elect such Continuation of Coverage, the Company will pay the entire cost of
such Continuation of Coverage for a period of one (1) year. The executive shall
be disabled for purposes of this Agreement is he qualifies for disability
benefits under the Company’s then effective disability insurance coverage or, if
there is none, in accordance with customary industry practice.

 

(b)           Death.  This Agreement shall automatically terminate upon and as
of the date of death of the Executive at any time during the Term of this
Agreement.  The Executive shall be covered under the Company’s life insurance
coverage and his estate shall receive under such policy, or otherwise by reason
of the Executive's death, in a lump sum, an amount equal to twelve (12) times
his Base Salary for the most recent month.

 

8.            Termination Provisions.  In addition to, and not in lieu of, the
termination provisions set forth in Section 7 herein, the employment of the
Executive hereunder may be terminated by the Company prior to the termination
date of the Initial Term or any renewal term thereafter (as set forth in Section
2 hereof) for sufficient “cause,” which cause is defined below.

 

                In the event of a termination of employment for cause, the
Company shall only be obligated to pay Executive the Base Salary through the
date of such termination.  For purposes of this Section 8, “cause” shall mean
(i) the Executive’s conviction of a felony involving personal dishonesty, moral
turpitude or willfully violent conduct, (ii) the Executive’s substantiated act
of fraud against the Company, (iii) the willful and continued failure by the
Executive to perform his duties with the Company (other than any such failure
resulting from incapacity due to physical or mental illness), after a demand for
substantial performance is delivered to the Executive by the Board which
specifically identifies the manner in which the Board believes that he has not
substantially performed his duties, or (iv) the willful engaging by the
Executive in gross misconduct materially and demonstrably injurious to the
Company.  For purposes of this paragraph, no act, or failure to act, on the
Executive's part shall be considered "willful" unless done, or omitted to be
done, by him not in good faith and without reasonable belief that his action or
omission was not in the best interest of the Company.  Clauses (iii) and (iv) of
this Section 8 (a) shall not constitute cause unless there shall has been
delivered to the Executive a copy of a resolution duly adopted by the
affirmative vote of not less than sixty (60%) of the entire authorized
membership of the Board at a meeting of the Board called and held for the
purpose (after reasonable notice and an opportunity for the Executive, together
with counsel, to be heard before the Board), finding that in the good faith
opinion of the Board he was guilty of conduct set forth above in clauses (iii)
or (iv), and a  Company notification, in writing, specifying in reasonable
detail the basis for such finding.  Furthermore, if Executive's actions are
curable, clauses (iii) and (iv) shall not constitute cause unless Executive
fails to cure such matter within sixty (60) days after Executive receives such
written notice.  If requested by Executive in writing on or before three (3)
business days following Executive's receipt of written notification of his
proposed termination for cause, Executive shall be permitted to respond and to
defend himself before the Board of Directors of the Company within twenty (20)
days after Executive's receipt of such written notification.

 

9.             Indemnity.

 

(a)           The Company acknowledges and agrees that the Company shall
indemnify, defend and hold harmless the Executive to the full extent provided
under the laws of the State of Delaware.  Further,  the Company agrees to
indemnify, defend and hold harmless the Executive and all of his heirs and
successors from and against any and all losses, claims, damages, liabilities,
costs and expenses (and all actions, suits, proceedings or claims in respect
thereof) and any legal or other expenses (including all attorneys’ fees and fees
and expenses of expert witnesses) in giving testimony or furnishing documents in
response to a subpoena or otherwise (including, without limitation, the cost of
investigating, preparing or defending any such action, suit, proceeding or
claim, whether or not in connection with any action, suit, proceeding or claim
in which the Executive, any affiliate thereof and/or the Company is a party), as
and when incurred, directly or indirectly, caused by, relating to, based upon or
arising out of arising out of (i) Executive’s employment with the Company, (ii)
as a result of the breach or inaccuracy of any representation, warranty,
covenant or agreement of the Company contained in this Agreement, the NDA, the
Voting Agreement, the Registration Rights Agreement, the Termination Agreement
or any other agreement between the Company, Executive or any affiliate thereof,
or (iii) any and all claims arising from any negligent act or omission by
Executive during his employment with the Company, and/or any act or omission by
the Company occurring prior to or after the date of this Agreement, exclusive of
any claims of gross negligence, or (iv) all costs, expenses and liabilities
incurred on or in connection with each such claim or action or proceeding
brought therein.  In case any action or proceeding is brought against the
Executive by reason of any such claim, the Company upon notice from Executive
shall resist or defend such action or proceeding at the Company’s sole expense
utilizing attorneys selected by Executive.


 

                                (b)           The indemnification provision of
this Section 9 shall be in addition to any liability which the Company may
otherwise have to the Executive.  The Executive shall be added to the Company’s
Directors and Officers liability insurance policy as of the date hereof with
adequate documentation provided to the Executive reflecting him as an additional
insured.

 

10.           Change of Control.

 

(a)           A "change of control" shall mean any of the following:

 

(i)            any consolidation, merger or sale of the Company in which the
Company is not the continuing or surviving corporation or pursuant to which
shares of the Company's stock would be converted into cash, securities or other
property; or

 

(ii)           the stockholders of the Company approve an agreement for the
sale, lease, exchange or other transfer (in one transaction or a series of
related transactions) of all or substantially all of the assets of the Company;
or

 

(iii)          any approval by the stockholders of the Company of any plan or
proposal for the liquidation or dissolution of the Company; or

 

(iv)          the acquisition of beneficial ownership (within the meaning of
Rule 13d-3 under the Securities Exchange Act of 1934, as amended ("Beneficial
Ownership")) of an aggregate of twenty-five percent (25%) or more of the voting
power of the Company's outstanding voting securities by any single person or
group (as such term is used in Rule 13d-5 under such Act), other than by the
Company’s existing secured lenders, or unless such acquisition was approved by
Executive prior to the consummation thereof); or

 

(v)           the appointment of a trustee in a Chapter 11 bankruptcy proceeding
involving the Company or the conversion of such a proceeding into a case under
Chapter 7.

 

(b)           In the event a change of control occurs at any time during the
term of this Agreement, the Executive may elect to terminate his employment with
the Company following 60 days’ notice, or the Company may, by written notice to
Executive within sixty (60) days after the date of such change of control, elect
to terminate his employment with the Company within sixty (60) days after such
notice.  If the Company or the Executive elects to terminate Executive’s
employment pursuant to this Section 10 during the Initial Term, the Company
shall pay the Executive an amount equal to six (6) times the Executive’s Base
Salary, less any amounts previously received by Executive as Base Salary
hereunder, and six (6) times the Executive’s Base Salary at any time after the
Initial Term.


 

(c)           Anything in this Agreement to the contrary notwithstanding, in the
event it shall be determined that any payment or distribution by the Company to
or for the benefit of the Executive, whether paid or payable or distributable
pursuant to the terms of this Agreement or otherwise (a “Payment”), would be
subject to the excise tax imposed by Section 4999 of the Internal Revenue Code
of 1986, as amended (the “Code”) or any interest or penalties with respect to
such excise tax (such excise tax, together with any such interest and penalties,
hereinafter collectively referred to as the “Excise Tax”), then the Executive
shall be entitled to receive an additional payment (a “Gross-Up Payment”) in an
amount such that after payment by the Executive of all taxes, including any
income or Excise Tax imposed upon the Gross-Up Payments, the net amount payable
to Executive hereunder shall be equal to the aggregate amount Executive would
have received hereunder if such Excise Tax were not applicable.

 

11.           Notice.  Any notice, statement, report, request or demand required
or permitted to be given by this Agreement shall be in writing, and shall be
sufficient if delivered in person or if addressed and sent by certified mail,
return receipt requested, to the parties of the addresses set forth above, or at
such other place that either party may designate by notice in the foregoing
manner to the other.

 

12.           Miscellaneous

 

(a)       This Agreement shall inure to the benefit of and be binding upon the
Company, and its successors and assigns.

 

(b)       Should any part of this Agreement, for any reason whatsoever, be
declared invalid, illegal, or incapable of being enforced in whole or in part,
such decision shall not affect the validity of any remaining portion, which
remaining portion shall remain in full force and effect as if this Agreement had
been executed with the invalid portion thereof eliminated, and it is hereby
declared the intention of the parties hereto that they would have executed the
remaining portion of this Agreement without including therein any portion which
may for any reason be declared invalid.

 

(c)       This Agreement shall each be construed and enforced in accordance with
the laws of the State of Texas applicable to agreements made and to be performed
in such State without application of the principles of conflicts of laws of such
State.  Each of the parties hereto hereby consents to the venue and jurisdiction
of the courts of the State of Texas for any action or proceeding relating to
this Agreement, and hereby waives any objection based on the convenience of such
forum, or otherwise.  Each of the parties hereby consents to service of process
within the state of Texas, in addition to any other jurisdictions where process
could be made under Texas law.

 

(d)       This Agreement and all rights hereunder are personal to the Executive
and shall not be assignable, and any purported assignment in violation thereof
shall be null and void.  Any person, firm or corporation succeeding to the
business of the Company by merger, consolidation, purchase of assets or
otherwise, shall assume by contract or operation of law the obligations of the
Company hereunder; provided, however, that the Company shall, notwithstanding
such assumption and/or assignment, remain liable and responsible for the
fulfillment of the terms and conditions of the Agreement on the part of the
Company.

 

(e)       This Agreement, the NDA, the Voting Agreement and the Registration
Rights Agreement constitute the entire agreement between the parties hereto with
respect to the terms and conditions of the Executive’s engagement by the
Company, as distinguished from any other contractual arrangements between the
parties pertaining to or arising out of their relationship, and this Agreement
supersedes and renders null and void any and all other prior oral or written
agreements, understandings, or commitments pertaining to the Executive’s
engagement by the Company.  This Agreement may only be amended upon the written
agreement of all parties hereto.


 

(f)        Arbitration.

 

                (i)                            Any dispute arising between the
parties to this Agreement, including, but not limited to, those pertaining to
the formation, validity, interpretation, effect or alleged breach of this
Agreement (“Arbitrable Dispute”) will be submitted to arbitration in Dallas,
Texas, before an experienced panel of arbitrators selected in accordance with
the rules of the American Arbitration Association.  The arbitrators shall be
entitled to award costs and fees of an Arbitrable Dispute to the prevailing
party in such Arbitrable Dispute, in the sole discretion of such arbitrators.

 

                (ii)                           Should any party to this
Agreement hereafter institute any legal action or administrative proceedings
against another party by any method other than said arbitration with respect to
the subject matters of this Agreement, notwithstanding the provisions of this
paragraph 12(f), the responding party shall be entitled to recover from the
initiating party all damages, costs, expenses and attorney’s fees incurred as a
result of such action.

 

(g)       The failure of either party to insist upon the strict performance of
any of the terms, conditions and provisions of this Agreement shall not be
construed as a waiver or relinquishment of future compliance therewith, and said
terms, conditions and provisions shall remain in full force and effect.  No
waiver of any term or any condition of this Agreement on the part of either
party shall be effective for any purpose whatsoever unless such waiver is in
writing and signed by such party.

 

(h)       In the event a lawsuit is instituted by any party concerning a dispute
under this Agreement, the prevailing party in such lawsuit shall be entitled to
recover from the losing party all reasonable attorneys’ fees, costs of suit and
expenses (including fees, costs and expenses of appeals and of expert
witnesses), in addition to whatever damages or other relief the injured party is
otherwise entitled to under law and in connection with such dispute.

 

(i)        The headings of the paragraphs herein are inserted for convenience
and shall not affect any interpretation of this Agreement.

 

(j)        This Agreement may be executed in one or more counterparts, all of
which shall be considered one and the same agreement and shall become effective 
when one or more counterparts have been signed by each of the parties and
delivered to the other party, it being understood that all parties need not sign
the same counterpart.


 

                IN WITNESS WHEREOF, the parties hereto have executed this
Agreement as of the day and year first written above.

 

 

 

 

THE COMPANY

 

 

 

 

 

DECISIONLINK, INC.

 

 

 

 

 

 

 

 

By:

Geoffrey F. Hewitt

 

 

 

Geoffrey F. Hewitt,

 

 

Chairman of the Board

 

 

 

 

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

 

By:

/S/ Peter A. Gerard

 

 

 

Peter A. Gerard

 